Motion for leave to appeal as a poor person from an order of the Court of General Sessions entered November 24,1959 denying a motion to reargue a coram nobis application. The records of this court demonstrate that essentially the same contentions were raised by defendant and fully considered when the judgment of conviction was unanimously affirmed (8 A D 2d 709). The remedy of coram nobis is unavailable to relitigate issues finally disposed of on a direct appeal from the judgment of conviction. Plainly stated, defendant is not entitled to a second appellate review of the same arguments under the guise of an appeal from the dismissal of a petition for writ of error coram nobis. The motion in all respects is denied. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.